DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2 and 3 are canceled.  Claims 1 and 4-8 are pending where claims 1 and 5-8 have been amended.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 112 and § 103 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising continuous casting of an aluminum alloy with a composition set forth on the top of page 3 of the instant specification at a cooling rate of at least 11 °C/s as set forth in Table 1 of the instant specification in order to form a cast structure characterized by a dendritic cell size of not more than 60 μm and further processing to achieve eutectic particles with a transverse size of not more than 3 μm, does not reasonably provide enablement for continuous casting of an aluminum alloy with a composition comprising iron and at least one element selected from the group consisting of zirconium, silicon, magnesium, copper and scandium in unrestricted amounts at an unrestricted cooling rate in order to form a cast structure characterized by a dendritic cell size of not more than 60 μm and further processing to achieve eutectic particles with a transverse size of not more than 3 μm,.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention relates to a method for producing a deformed semi-finished product from an aluminum-based alloy as set forth in the instant claims.
(2) The state of the prior art
 	The art recognizes the existence of methods for producing a deformed semi-finished product from an aluminum-based alloy as set forth in the below 35 USC 103 rejection over US 3,989,548 to Morris in view of US 2013/0334091 to Sawtell et al.
(3) The relative skill of those in the art
	The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art
	 The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize whether a given composition and cooling rate different from that practiced in the instant specification would impart the instantly claimed properties.

(5) The breadth of the claims
	Independent claim 1 is very broad as it does not define the majority of the composition of the aluminum alloy and allows for compositions completely different from that practiced in the instant specification.

(6) The amount of direction or guidance presented
	The specification only discloses examples of aluminum alloys with compositions within the scope of instant claim 4.

(7) The presence or absence of working examples
	As stated above, the specification discloses examples of aluminum alloys with compositions within the scope of instant claim 4.

 (8) The quantity of experimentation necessary
	Since the presence or absence of the instantly claimed properties in an aluminum alloy substantially different from the composition disclosed in the instant specification cooled at a rate substantially different from that of the instant specification cannot be predicted a priori but must be determined by production and testing of the alloy one of ordinary skill in the art would be burdened with an undue amount of experimentation to create an aluminum alloy with properties within the scope of instant claim 1 that is significantly different in composition from aluminum alloys with compositions within the scope of instant claim 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 6 recites the limitation “a strength property of at least 300 MPa.” This limitation is indefinite because it is unclear if the strength is yield strength, tensile strength, or some other measure of strength.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,989,548 to Morris in view of “Forging of Aluminum Alloys” by Kuhlman.
Regarding claim 1, Morris discloses a method for producing a deformed semi-finished product from an aluminum-based alloy, the method comprising
Preparing a melt comprising iron and silicon
Producing a continuous casting bar by crystallizing the melt at a cooling rate that provides the formation of a cast structure characterized by a dendritic cell size of 3-5 μm (within the instantly claimed range of not more than 60 μm)
Producing the deformed semi-finished product by hot rolling of the continuous casting bar with a temperature of 500 °C (within the instantly claimed range of less than 520 °C) and a degree of deformation of at least 60% (close to the instantly claimed range of at most 56%)

Wherein the deformed semi-finished product structure comprises an aluminum matrix comprising at least silicon and eutectic particles with a size of 0.1-1.5 μm (within the instantly claimed range of not more than 3 μm).
(Morris, abstract, column 1 line 23- column 2 line 11, column 6 line 62- column 7 line 40, Examples, column 9 line 59 – column 13 line 68, column 14 lines 44-68)

Regarding the instantly claimed degree of deformation, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the degree of deformation of Morris of at least 60% is close enough to the instantly claimed range of at most 56% that one of ordinary skill in the art would expect them to impart the same properties.
Regarding the limitation “d) Pressing the casting bar by passing the casting bar through a die at a temperature from 300 °C to 500 °C,” Morris discloses that the alloy is intended as an automobile body pressing (Morris, column 8, lines 1-3), but is silent as to the temperature of the pressing being 300-500 °C.
Kuhlman discloses that the recommended forging (including die pressing) temperature for aluminum alloys ranges from 315 °C to 490 °C (Kuhlman, abstract, Table 1), lying within the claimed range of 300-500 °C.
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to press the product of Morris into an automobile part in a die at a temperature of 315-490 °C as suggested by Kuhlman.  The motivation for doing so would be to form the product of Morris into an automobile pressing at the recommended temperature for die pressing (Kuhlman, Table 1)
Regarding claim 6, Morris discloses that the alloy may comprise iron, silicon and magnesium (Morris, column 9, lines 10-66) and can produce alloys with ultimate tensile strength in excess of 46 ksi (Morris, example 5, column 12, lines 17-34), i.e. in excess of 317 MPa, within the instantly claimed range of at least 300 MPa. 
Regarding claims 7 and 8, Morris discloses that the alloy may comprise iron and silicon (column 6 line 62- column 7 line 40) and is directed to aluminum alloy products (Morris, abstract). One of ordinary skill in the art would immediately be able to envisage the common aluminum product of wires from the disclosed genus of aluminum products.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,989,548 to Morris in view of “Forging of Aluminum Alloys” by Kuhlman as applied to claims 1 and 6-8 above and further in view of US 2013/0334091 to Sawtell et al (cited by applicant in IDS).
Morris in view of Kuhlman discloses a method for producing a deformed semi-finished product from an aluminum-based alloy as set forth above.  Morris in view of Kuhlman does not explicitly disclose the instantly claimed composition, but Morris in view of Kuhlman is not limited to a particular aluminum alloy composition
Sawtell discloses that aluminum alloys that realize at least a 1 ksi aging response may contain up to 2.0 wt% Fe, up to 0.50 wt% Zr, 0.05-1.5 wt% Si, 0.05-2.0 wt% Mg and up to 1.0 wt% of Sr (Sawtell, para [0047-0063]), overlapping the instantly claimed ranges.

Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the aluminum alloy composition of Sawtell as the aluminum alloy composition of Morris in view of Kuhlman.  The motivation for doing so would be to facilitate a 1ksi aging response in the alloy of Morris in view of Kuhlman and Sawtell.
Regarding the overlapping composition ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Morris in view of Kuhlman and Sawtell including the instantly claimed because Morris in view of Kuhlman and Sawtell discloses the same utility throughout the disclosed ranges.
Regarding claim 5, Sawtell discloses scandium and zirconium may be added to an aluminum alloy (Sawtell, para [0060]).  The alloy of Morris in view of Kuhlman and Sawtell would be expected to be able to operate at least at room temperature, within the range of less than 300 °C.



Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
	Applicant argues that empirical dependencies between the cooling rate and the dendritic cell size have been defined for different alloy systems which would alloy a person having ordinary skill in the art to apply analytical tools such as ProCAST or ProCAST thermal solver to implement the instant application.  This is not found persuasive because while analytical tools may be used for alloy systems for which empirically dependencies between the cooling rate and the dendritic cell size have been defined, the instant claims are not directed solely to alloy systems for which emperical dependencies between the cooling rate and the dendritic cell size have been defined, but rather are directed to aluminum based alloys containing aluminum in any amount and at least one element selected from silicon, magnesium, zirconium, manganese, silicon, strontium, and scandium, each present in unrestricted amounts as well as unrestricted amounts of unrecited elements.  The relationship between cooling rate and dendritic cell size has not been empirically defined for the effectively limitless range of compositions recited in the instant claims and one of ordinary skill in the art would not be able to practice the instant invention for any alloy system in which empirically dependencies between the cooling rate and the dendritic cell size have not been defined.
	Applicant argues that instant claim 1 as amended is not broad.  This is not found persuasive because instant claim 1 is directed to aluminum based alloys containing aluminum in any amount and at least one element selected from silicon, magnesium, zirconium, manganese, silicon, strontium, and scandium, each present in unrestricted amounts as well as unrestricted amounts of unrecited elements, which is an effectively limitless range of different alloy compositions.
	Applicant argues that Morris fails to teach the instantly claimed pressing step.  “Forging of Aluminum Alloys” by Kuhlman has been applied to address the instantly claimed pressing step.
Applicant argues the instant claims recite a degree of deformation of at most 56% whereas Sawtell teaches an implementation where the deformation degree is at least 60%. This is not found persuasive because regarding the instantly claimed degree of deformation, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the degree of deformation of Morris of at least 60% is close enough to the instantly claimed range of at most 56% that one of ordinary skill in the art would expect them to impart the same properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738